DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 6 April 2021 and the Information Disclosure Statement filed on 1 July 2021. 
This office action is made Non Final.
	Claims 1, 4-5, 16, and 17 have been amended.
	Claim 19 has been added.
	All objection(s) and rejections from the previous office actions have been withdrawn as necessitated by the amendment.
	Claims 1-19 are pending. Claims 1, and 16-17 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendment to the specification filed on 6 April 2021 has been accepted and entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 12-13, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20060005117) in further view of Hsu (US 20150143270)
As per independent claim 1, Yamashita discloses an information processing apparatus (Abstract, disclose a document processor has a function of attaching additional information to an electronic document):
Processor (FIG 1)
assign a comment made by a user to an electronic document as attachment information associated with a corresponding portion in the electronic document (Fig. 2; [0054]-[0058], [0062], disclose a sticky attaching function that allows a note or comment made by a user to be attached as a sticky annotation (attachment information) to an arbitrary position of a document (paragraph [0054]-[0055]), which is similar or equivalent to assigns a comment made by a user to an electronic document as attachment information associated with a corresponding portion in the electronic document); and
assigns a conclusion attribute in association with the attachment information ([0079]-[0080], [0088], [0090]-[0091], disclose an annotation management server that receives from the client device and assigns a publication attribute related to the sticky annotation (attachment information) (paragraph [0079]), the publication attribute indicating the annotation to be publishable, to be published within a specific other users or groups, to be unpublished, or to be published only when authentication is obtained (paragraph [0088]). which is similar or equivalent to a conclusion attribute in association with the attachment information); and
However, Yamashita fails to disclose the conclusion attribute indicating one status of a plurality of statuses of an exchange of edits to the comment after initially assigning the comment, each of the plurality of statuses indicating a state of completion of the exchange of edits of the comment between the user and at least one other user of another information processing apparatus. Based on the language, the language is silent on what is considered an exchange of edits to the comments and a state of completion of the exchange of the edits of the comment is; therefore, the broadest reasonable interpretation is applied. However, Hsu discloses a user adding a while keeping the note open. The user could then have added an additional comment to the note reminding the security expert and interface expert to check to see if the changes were acceptable.” (0042) In addition, Hsu discloses the comment/note and/or individuals comments can be reopened. (0036) Thu, Hsu discloses a comment/note could remain open or be reopened allowing users to add more comments to the comment/note.  Therefore, it would have been obvious to one of ordinary skill in the art before Applicant’s claimed invention that a comment/note would also have additional status, i.e. open/not completed, etc. This would provide a simple method of indicating to the user which 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hsu et al since it would have provided the benefit of allowing stakeholders to conveniently add information to the design process in context which facilitates their review and deploys that information in a manner that is tightly bound to the continuing flow of the design process.
	As per dependent claim 2, Yamashita discloses a display controller that performs control to display a plurality of pieces of attachment information, which includes the attachment information, each of the plurality of pieces of attachment information being the attachment information based on a certain rule (Fig. 13; [0124], [0130], [0142], disclose a display control unit (display controller) ( [0124]) controls the display of a which is similar or equivalent to a display controller that performs control to display a plurality of pieces of attachment information, which includes the attachment information, each of the plurality of pieces of attachment information being the attachment information based on a certain rule).

As per dependent claim 3, Yamashita discloses wherein the display controller performs control to collectively display the plurality of pieces of attachment information based on the corresponding conclusion attribute. ([0090]-[0091], [0079], disclose the display control unit (display controller) controls the display of a plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2 element 86; [0062], [0058], [0087]), the publication attribute (conclusion attribute) for each of the given annotations (paragraph [0091]), which is similar or equivalent to wherein the display controller performs control to collectively display the plurality of pieces of attachment information based on the corresponding conclusion attribute)
As per dependent claim 4, Yamashita discloses wherein the display controller performs control to collectively display the attachment information assigned to the conclusion attribute and a comment in association with  to the conclusion attribute ([0090]-[0091], [0079], disclose the display control unit (display controller) controls the display of the sticky annotation (attachment information) assigned with the publication attribute (conclusion attribute) (paragraphs [0090], [0079]) and an annotation (comment) associated with the publication attribute (conclusion attribute) (paragraphs [0090]-which is similar or equivalent to wherein the display controller performs control to collectively display the attachment information assigned to the conclusion attribute and a comment in association with  to the conclusion attribute).
As per dependent Claim 5, Claim 5 recites similar limitations as in Claim 4 and is similarly rejected under the same rationale. 
As per dependent Claim 6, Yamashita discloses wherein the display controller performs control to display the attachment information in association with the attachment information assigned to the corresponding portion in the electronic document (Fig. 2, paragraphs [0054]-[0055], disclose the display control unit (display controller) (paragraph [0124]) controls the display of the sticky annotation (attachment information) associated with a portion of the document that requires a supplementary explanation (paragraph [0055]) , which is similar or equivalent to a display controller that performs control to display a plurality of pieces of attachment information, each of which is the attachment information based on a certain rule).
As per dependent Claim 7, Yamashita discloses further comprising a plurality of electronic documents which includes the electronic document, the display controller performing control to collectively display the plurality of pieces of attachment information based on the conclusion attribute ( Fig. 2, paragraphs [0042], [0088], [0090]-[0091], [0054]-[0055], show and disclose a number of electronic documents (paragraph [0042]), each of which is the electronic document, the display control unit (display controller) (paragraph [0124]) controls the display of the plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2) based on the publication attribute (conclusion attribute) (paragraphs [0091]), which is similar or equivalent a plurality of electronic documents which includes the electronic document, the display controller performing control to collectively display the plurality of pieces of attachment information based on the conclusion attribute).
As per dependent Claim 8, Yamashita discloses wherein the display controller performs control to display the plurality of  pieces of attachment information by changing at least one of a color and a stamp, which indicate the conclusion attribute, according to the conclusion attribute (Yamashita, Fig. 2, paragraphs [0042], [0088], [0090]-[0091], [0054]-[0055], disclose the display control unit (display controller) (paragraph [0124]) controls the display of the plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2) by changing over display (publication) (a stamp) or non-display (non-publication) (a stamp) (paragraph [0091]) which indicates the publication attribute (paragraph [0091]) according to the publication attribute (conclusion attribute) set by the user (paragraph [0090]), which is similar or equivalent to wherein the display controller performs control to display the plurality of  pieces of attachment information by changing at least one of a color and a stamp, which indicate the conclusion attribute, according to the conclusion attribute).
As per dependent Claim 9, Claim 9 recites similar limitations as in Claim 8 and is similarly rejected under the same rationale.
As per dependent Claim 12, Yamashita teaches wherein the display controller performs control to collectively display the plurality of pieces of attachment information so that representations of the plurality of pieces of attachment information do not overlap (Figs. 2, 7 & 11, paragraphs [0054]-[0055], [0085], show and disclose the display control unit (display controller) (paragraph [0124]) controls the display of the which is similar or equivalent to wherein the display controller performs control to collectively display the plurality of pieces of attachment information so that representations of the plurality of pieces of attachment information do not overlap).
As per dependent Claim 13, Claim 13 recites similar limitations as in Claim 12 and is similarly rejected under the same rationale
As per independent Claim 16-17, Claims 16-17 recite similar limitations as in Claim 1 and is similarly rejected under the same rationale. Furthermore, Yamashita discloses a medium.
As per dependent claim 19, based on the rejection of Claim 1 and the rationale incorporated, Hsu discloses determine and set a type of comment to the comment based on at least one of a degree of importance of the comment. (0036 discloses stakeholders can set a status to comments/note or individual comments that it’s urgent. (form of importance). Therefore, these comments are set to urgent (setting a type of comment) which indicate the importance of the comment.  Furthermore, comments can also be set to a class type for certain class of stakeholders (user). (0036) Furthermore, comments can be assigned HIGH or low priority. (0050))

Claims 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in further view of Hsu in further view of Chan (US Publication No. 20180285405).
which is similar or equivalent to wherein the display controller performs control to display the attachment information most associated with the conclusion attribute concurrently).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the display controller performs control to display the attachment information most associated with the conclusion attribute concurrently as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].

As per dependent Claim 14, Yamashita does not specifically teach when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute. However, Chan teaches when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute (Abstract; paragraphs [0058]-[0059], [0080]-0082], disclose a content management system comprising a collaboration service and a notification service that disseminate status information of content item (paragraph [0058]), which includes read-unread status (conclusion attribute) (paragraphs [0080]-[0081]) to other users who share the content item (paragraph [0058]), which is similar or equivalent to when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].
Yamashita does not specifically teach when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute. However, Chan teaches: when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute (Abstract, [0058]-[0059], [0086], [0080]-0082], disclose the collaboration service and notification service disseminate status information of content item (paragraph [0058]), which includes unread status exceeding an unread expiration threshold or time interval (conclusion attribute not assigned in a predetermined period) (paragraphs [0086]), to other users who share the content item (paragraph [0058]), which is similar or equivalent to a when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in further view of Hsu in further view of Shaver (US 20140033015, 2014)
As per dependent claim 18, based on the rejection of Claim 1 and the rationale incorporated, Hsu discloses the ability to mark the comment/note as complete. (0029, 0041) However, the cited art fails to specifically disclose selecting from a plurality of predetermined options. However, Shaver discloses the conclusion attribute is provided by the user selecting from a plurality of predetermined options (0078: Discloses predetermined options/labels to choose from)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Shaver since it would have provided the benefit of efficient organization of comments from each reviewer and dynamically updating comments in each open document as a reviewer inserts, updates, or removes a comment. In addition, Shaver would provide a desirable organized, efficient, and intuitive user interface for assisting reviewers.


Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment. The rejection of Yamashita in further view of Hsu was not disclosed in the previous (Final) Office action mailed on 8 December 2020 despite Applicant indicating Hsu was used to rejected the claims in the Advisory Action in the filed Remarks.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177